Cooper, J.,
delivered the opinion of the court.
By the levy of the first writ of attachment, which was issued at the suit of Armistead, Dillard & Lundee against N. W. Ward alone, only his interest in the land attached was bound. The second writ was sued out against W. T. Ward, but no levy was made under it on the land. The fact that W. T. Ward was summoned under this writ and brought into the suit did not have the effect of broadening the operation of the first writ so as to include his interest in the land in the lien which had been acquired by its execution.
Since N. W. Ward and the firm of Ward & Co. had no interest in the land, nothing was acquired by the levy of the first writ on it, and since the second writ was not levied on the land no lien was acquired by virtue of that writ and its execution.

Judgment affirmed.